Title: From John Adams to Richard Brearse, 31 October 1798
From: Adams, John
To: Brearse, Richard,Mason, Alexander


To the Grand Jurors for the County of Bristol, in the State of Massachusetts.
Gentlemen
Quincy October 31. 1798


An Address so animated with public Spirit as that of so respectable a Grand Jury the 26 of October from so respectable a Grand Jury transmitted to me At their desire by the Chief Justice of the State, could not fail to command my affectionate Gratitude.
We have indeed heard enough of hollow professions of Friendship while We have felt real War the Depredations, Insults and Cruelties of real War. That, Attempts have been made, and are still making to seperate the People of this Country from their Government, is notorious. Untill these Practices are renounced, Friendship with France would be Death to America. Your Approbation of the measures which have been taken, it very satisfa and resolution to support them are very satisfactory.
The Understanding Spirit and Resources of America, will I doubt not be sufficient to guard them against smiling fraud and to protect them against open force.

John Adams